                                                               Exhibit 10.34


October 1, 2009


Mr. Eric Orme
 

Dear Eric:


 On behalf of HSW International, Inc. (“HSW International” or the “Company”), I
am pleased to offer you employment as Chief Technology Officer of HSW
International under the terms set forth below in this letter agreement (the
“Letter Agreement”), commencing on October 1, 2009 (the “Commencement
Date”).  The terms of your employment are set forth as follows:


1. Services and Duties.


(a) Position.  You will serve as Chief Technology Officer of HSW International,
and shall perform all duties consistent with that position and such duties as
shall be reasonably prescribed from time to time by the Company.


(b) Devotion of Time.  During the term of this Letter Agreement, you agree to
devote your full attention, energies and best efforts to rendering services on
behalf of HSW International (or its parent, subsidiaries or other affiliates if
directed to do so by the Company).  You shall not engage in any outside
employment without the express written consent of the Company.  Notwithstanding
the above, you shall be permitted, to the extent such activities do not
substantially interfere with the performance of your duties and responsibilities
hereunder to (i) manage your personal, financial and legal affairs, (ii) serve
on civic or charitable boards or committees (it being expressly understood and
agreed that your continuing to serve on any such board and/or committees on
which you are serving, or with which you are otherwise associated, as of the
Commencement Date, shall be deemed not to interfere with the performance of your
duties and responsibilities under this Letter Agreement); and, (iii) investing
or trading in stocks, bonds, commodities or other forms of investment, including
real property.


2. Term.


This term of this Letter Agreement shall begin on the Commencement Date and,
unless earlier terminated as provided herein, shall end on the third anniversary
of the Commencement Date (the “Term”).  Thereafter, this Letter Agreement shall
terminate, and, unless either party shall elect in writing not to continue your
employment with the Company, you shall become an at-will employee of the
Company.


3. Compensation and Related Matters.


(a) Base Salary.  Your starting salary upon the Commencement Date will be
$18,750 per month ($225,000 annually) through December 31, 2009, and then
 
 
 

--------------------------------------------------------------------------------

 
 
will increase to $20,833.33 per month ($250,000 annually) (the “Base
Salary”).  The Base Salary will be paid to you (minus applicable federal, state
and local payroll taxes, and other withholdings required by law or authorized by
you) in accordance with HSW International’s normal payroll practices.  The
Compensation Committee of the Board will review your Base Salary compensation
for any discretionary merit-based increases on January 1, 2011, and January 1,
2012.


(b) Bonus Compensation.  In addition to the Base Salary, you will be eligible
for an annual discretionary bonus to be determined by the Board based on
performance criteria of you and the Company to be discussed with and
communicated to you within sixty days by the Compensation Committee of the Board
(“Bonus Plan”).


(c) Expenses.  During your employment hereunder, you shall be entitled to
receive prompt reimbursement for all reasonable business and entertainment
expenses incurred by you in performing services hereunder, provided that you
properly account therefor to the Company.  All such reimbursements shall be
subject to HSW International’s policies and procedures.


(d) Other Benefits.  Beginning on the Commencement Date, you shall be entitled
to participate in other benefit plans to which you are eligible pursuant to
Company policy, which may be amended from time to time in the Company’s
discretion, and the applicable plan documents (the “Standard Benefit
Plans”).  Such shall include medical and health benefit plans consistent with
those granted other executives in the Company.


(e) Vacations.  You shall be entitled to four weeks of paid vacation per year in
accordance with HSW International’s policies and procedures.


(f) Stock Options.  HSW International will grant to you options to acquire
225,000 shares of HSW International’s common stock (the “Options”) in accordance
with the Company’s 2006 Equity Incentive Plan (the “Incentive Plan”).  The
Options represent the entirety of the stock-based compensation that you will
receive during the Term.  You acknowledge that the grant date for the Options is
anticipated to be approximately one week following the Company’s public
disclosure of its anticipated entrance into a transaction agreement with
ShareCare, Inc.  Unless otherwise defined herein, capitalized terms used in this
sub-Section have the meanings assigned such terms in the Incentive Plan.  The
Award Agreement will reflect HSW International’s standard terms and conditions
for stock option grants except as follows:
 
(i) The Options shall have an exercise price equal to 100% of the Fair Market
Value on the date of the Award.
 
(ii) Twenty-five thousand shares of the Options shall become immediately vested
upon the Commencement date, and 1/36th of the remainder shall become fully
vested on each monthly anniversary of the Commencement Date for the
Term.  Except as provided elsewhere in this Letter Agreement, vesting shall
occur at the times indicated only if you
 
 
 

--------------------------------------------------------------------------------

 
 
remain an employee of the Company and this Letter Agreement is then in effect.
 
(iii) If either party should terminate your employment and this Letter Agreement
for any reason, then all un-vested Options shall terminate with such
termination.
 
(iv) The term of the Option will be ten years from the date of the Award
Agreement (“Option Term”).
 
(v) Options that are vested shall be irrevocable and may be exercised in whole
or in part, by you, your heirs or estate, for the full remaining Option Term so
long as you remain an employee of the Company. Otherwise, all Options held by
you shall terminate and no longer be exercisable one year from the termination
of your employment with HSW International for any reason.
 
(vi) If a Change in Control (as defined below) should occur during the Term,
then all un-vested Options shall become fully vested as of the date of said
Change in Control.  “Change of Control” means any of the following: (a) a merger
or consolidation of HSW International into or with any other person or persons,
or a transfer of equity interests in a single transaction or a related series of
transactions, in which in any case the equity holders of HSW International
immediately prior to such merger, consolidation, sale, exchange, conveyance or
other disposition or first of such series of transactions possess less than a
majority of the voting power of Employer’s or any successor entity’s issued and
outstanding equity securities immediately after such transaction or series of
such transactions; or (b) a single transaction or related series of
transactions, pursuant to which a person or persons acquire all or substantially
all of HSW International’s assets determined on a consolidated basis.


4. Termination.


During the Term, your employment hereunder may be terminated by HSW
International or by you under the following circumstances:


(a) Mutual Agreement.  Your employment may be terminated by mutual written
agreement between you and the Company.


(b) Death.  Your employment shall terminate immediately upon your death.


(c) Disability.  The Company may terminate your employment if you are unable to
perform the essential functions of your job under this Letter Agreement due to a
physical or mental impairment (“Disability”).  However, under no circumstances
will the Company terminate your employment pursuant to its rights in this
subsection provided that such Disability does not continue past 120 days from
the point the Company notifies you in writing of your Disability.


 
 

--------------------------------------------------------------------------------

 
 
(d) Cause.  Your employment may be terminated immediately for Cause.  “Cause”
means the occurrence or existence of any of the following with respect to you,
as determined in good faith by the Board (with your abstaining if then a member
of the Board):


(i) any act of dishonesty resulting in a materially adverse effect upon the
Company or material misappropriation, embezzlement, fraud or similar conduct
involving HSW International or any affiliate;
(ii) the conviction or a plea of nolo contendere, guilty or the equivalent with
respect to a felony charge or crime involving moral turpitude or dishonesty;
(iii) any intentional damage by you of a material nature to any property of HSW
International or any affiliate;
(iv) conduct by you which constitutes gross negligence in serving in your
capacity as an employee of  the Company or any affiliate which includes, but is
not limited to, the disclosing of trade secrets or confidential information of
the Company or any affiliate to persons not entitled to receive such
information;
(v) any breach of any non-competition or non-solicitation agreement between you
and HSW International or any affiliate;
(vi) any material breach by you of any material obligation under this Letter
Agreement, or fiduciary duties to HSW International or any affiliate which is
not cured by you within 30 days of receipt of written notice specifying such
breach; or
(vii) the engaging by you in employment practices which violate federal, state
or local law.


(e) Termination Without Cause.  Notwithstanding any provisions of this Letter
Agreement to the contrary, prior to the expiration of the Term, HSW
International may terminate your employment for any reason other than those
specified in the foregoing paragraphs (a), (b), (c) or (d) (or for no reason) at
any time effective upon delivery of 30 days written notice by the Board,
provided that the Company may at its election provide continued Base Salary
payments and medical and health benefits for all or a portion of such thirty
(30) day period in lieu of such notice.


(f) Termination by You with Notice.  You may terminate your employment (resign)
at any time effective upon 30 days written notice to the Board, provided that
the Company may at its election provide continued Base Salary payments and
medical and health benefits for all or a portion of such thirty (30) day period
in lieu of such notice.


(g) Expiration at End of Term.  The Employer may permit this Letter Agreement to
expire, by its terms, upon the giving of written notice thereof to Executive at
least 90 days prior to the expiration of the Term.


 
 

--------------------------------------------------------------------------------

 
 
5. Compensation and Payments Upon Termination.


You will be entitled to the following compensation from HSW International (in
lieu of all other sums payable to you hereunder) upon the termination of your
employment.


(a) Mutual Agreement.  If your employment is terminated as a result of mutual
agreement, HSW International shall pay your Base Salary, plus all accrued,
earned and unused benefits under the Standard Benefit Plans, in each case,
through the date of termination, plus the amount actually earned under any Bonus
Plan (i.e., prorated for any year less than a full calendar year) as of the date
of your termination, and you will be entitled to receive any vested pension and
retirement benefits (for all purposes of this Letter Agreement, all such
accrued, earned and unpaid items through the applicable date of termination
(minus applicable federal, state and local payroll taxes, and other withholdings
required by law or authorized by you) are referred to as the “Earned Amounts”).


(b) Death.  If your employment is terminated as a result of death, HSW
International will pay to your estate the Earned Amounts and shall have no
further obligations to you or your heirs or estate.


(c) Disability.  If your employment is terminated as a result of Disability, you
will be provided long term disability benefits to which you may be eligible (if
any), in accordance with HSW International’s then existing Standard Benefit
Plans and HSW International shall pay to you the Earned Amounts and shall have
no further obligations to you.


(d) Cause.  If your employment is terminated for Cause, HSW International shall
pay to you the Earned Amounts and shall have no further obligations to you.


(e) Termination Without Cause.  If HSW International shall elect to terminate
your employment for a reason other than those described in (a), (b), (c), (d) or
(g) of Section 4 of this Letter Agreement (or for no reason), then, HSW
International shall pay to you the following and shall have no further
obligations to you:


(i) the Earned Amounts; plus,


(ii) your Base Salary and medical and health benefits in effect as of the date
of termination for a period of: (A) twelve months from the date of termination
if such occurred prior to October 1, 2010; (B) nine months from the date of
termination if such occurred between October 1, 2010, and September 30, 2011; or
(C) six months from the date of termination if such occurred between October 1,
2011 and the end of the Term, such period not to extend beyond the original end
of the Term; each, payable (minus applicable federal, state and local payroll
taxes, and
 
 
 

--------------------------------------------------------------------------------

 
 
other withholdings required by law or authorized by you) as if you remained an
active employee of the Company (the “Severance Payment”); provided, however, no
Severance Payment shall be payable under this Subsection 5(e)(ii) unless you
execute and deliver to the Company, in a form acceptable to the Company and its
counsel, a general release of claims against the Company (the “Release”), which
Release is not revoked by you within any time period allowed for revocation
under applicable law.  Such Release must be signed by you and any revocation
period must have expired within sixty (60) days after the effective date of your
termination of employment.


(f) Termination by You with Notice.  In the event that you terminate your
employment (resign),  HSW International shall pay to you the Earned Amounts and
shall have no further obligations to you.


(g) Expiration at End of Term.  In the event HSW International elects to permit
this Letter Agreement to expire by its own terms, pursuant to the provisions of
Section 4(g), HSW International will pay to you the Earned Amounts through the
end of the Term and shall have no further obligations to you.


6. Non-Disclosure.


(a) Proprietary Information.  By virtue of your employment with HSW
International, you will have access to confidential, proprietary, and highly
sensitive information relating to the business of the Company and which is a
competitive asset of the Company (“Proprietary Information”).  Such Proprietary
Information includes all information that relates to the business of the
Company, which is or has been disclosed to you orally or in writing by the
Company or obtained by virtue of work performed for the Company, is or was
developed by the Company, and is not generally available to or known by
individuals or entities within the industry in which the Company is or may
become engaged or readily accessible by independent investigation.  The
Proprietary Information sought to be protected includes, without limitation,
information pertaining to:  (i) the identities of customers and clients with
which or whom the Company does or seeks to do business, as well as the point of
contact persons and decision-makers at these customers and clients, including
their names, addresses, e-mail addresses and positions; (ii) the past or present
purchasing history and the past and/or current job requirements of each past
and/or existing customer and client; (iii) the volume of business and the nature
of the business relationship between the Company and its customers and clients;
(iv) the pricing of the Company’s products or services, including any deviations
from its standard pricing for particular customers and clients; (v) the
Company’s business plans and strategy; (vi) information regarding the Company’s
employees, including their identities, skills, talents, knowledge, experience,
and compensation; (vii) the Company’s financial results and business condition;
and (viii) computer programs and software developed by the Company and tailored
to the Company’s needs by its employees, independent contractors, or vendors;
(ix) information relating to the Company’s vendors or other key suppliers; (x)
any past or present merchandise or supply sources in the future; (xi) system
 
 
 

--------------------------------------------------------------------------------

 
 
designs, procedure manuals, automated data programs, reports, personnel
procedures, and supply and service resources.  Proprietary Information may be
contained on HSW International’s computer network, in computerized documents or
files, or in any written or printed documents, including any written reports
summarizing such information.


(b) Non-Disclosure of Proprietary Information.  You acknowledge that HSW
International’s Proprietary Information will be disclosed to you throughout your
employment at the Company in order to enable you to perform your duties for the
Company.  Finally, you acknowledge that the unauthorized disclosure of
Proprietary Information could place the Company at a competitive
disadvantage.  Consequently, during your employment and for a period of two (2)
years thereafter, you agree not to use, publish, disclose or divulge, directly
or indirectly, any Proprietary Information except in the performance of your
duties to the Company.  You further agree not to make un-authorized copies of
any Proprietary Information during your employment.


(c) Survival of Your Obligations.  You understand and agree that your
obligations under this Section shall survive the termination of this Letter
Agreement and/or your employment with HSW International for a period of two
years, except for Proprietary Information that constitutes trade secrets in
which case the obligations of confidentiality shall continue in perpetuity.  You
further understand and agree that your obligations under this Section are in
addition to, and not in limitation or preemption of, all other obligations of
confidentiality which you have to HSW International under general legal or
equitable principles, or other policies implemented by the Company.


7. Return of Company Property.


You acknowledge that all memoranda, notes, correspondence, databases, computer
discs, computer files, computer equipment and/or accessories, pagers,
telephones, passwords or pass codes, records, reports, manuals, books, papers,
letters, CD-ROM diskettes, keys, Internet database access codes, client profile
data, job orders, client and customer lists, contracts, software programs
(including source code), information and records, drafts of instructions, guides
and manuals, and other documentation (whether in draft or final form), and other
sales, financial or technological information relating to the Company’s
business, and any and all other documents containing Proprietary Information
furnished to you by any representative of the Company or otherwise acquired or
developed by you in connection with you association with the Company
(collectively, “Recipient Materials”) shall at all times be the property of the
Company.  Within forty-eight (48) hours of the termination of your employment
for any reason, you will return to the Company any Recipient Materials
(inclusive of any copies) that are in your possession, custody or control.


8. Non-Compete and Non-Solicitation of Customers/Clients.


(a) Access to Proprietary Information.  You acknowledge that the special
relationship of trust and confidence between you, HSW International, and its
clients and customers creates a high risk and opportunity for the
misappropriation of the
 
 
 

--------------------------------------------------------------------------------

 
 
relationship and goodwill existing between HSW International and its clients and
customers.  You further acknowledge and agree that it is fair and reasonable for
HSW International to take steps to protect itself from the risk of such
misappropriation.  You further acknowledge that, at the outset of your
employment with HSW International and/or throughout your employment with the
Company, you have been or will be provided with access to and informed of HSW
International’s Proprietary Information, which will enable you to benefit from
the Company’s goodwill and know-how.


(b) Inevitable Disclosure.  You acknowledge that it would be inevitable in the
performance of your duties as a director, officer, employee, investor, agent or
executive of any person, association, entity, or company which competes with HSW
International to disclose and/or use HSW International’s Proprietary
Information, as well as to misappropriate HSW International’s goodwill and
know-how, to or for the benefit of such other person, association, entity, or
company.  You also acknowledge that, in exchange for the execution of the
non-solicitation restriction set forth in Section 8(c), you have received
substantial, valuable consideration.  You further acknowledge and agree that
this consideration constitutes fair and adequate consideration for the execution
of the non-solicitation restriction set forth in this Section 8.


(c) Covenant Not to Compete.  You agree that during your employment with HSW
International and, if terminated, for a period following employment that
continues so long as (i) Severance Payment is being made, or (ii) you hold any
vested, unexercised Options that have not been terminated (the “Restrictive
Period”), you shall not, without the prior written consent of the Board,
directly or indirectly, on your own behalf or in the service of or on behalf of
others, within the Territory, perform the same or substantially the same duties
you performed for HSW International, on behalf of any business that competes
with HSW International.  You and the Company acknowledge that the business of
the Company is very broad in scope and that your duties are equally broad in
scope because you are the CTO with overall technology responsibility for the
entire business.  Consequently, “Territory” means the United States of America,
China and Brazil.  The Restrictive Period shall not apply during any time
following termination of your employment when no Severance Payment is being made
and none of the Options have an exercise price higher than the volume weighted
average price of the Company’s common stock over the five most recent trading
days.


(d) Non-Solicitation of Customers.  Ancillary to the enforceable promises set
forth in this Letter Agreement as well as to protect the vital interests
described in this Letter Agreement, you agree that, while you are employed by
HSW International and during the Restrictive Period, you will not, without the
prior written consent of HSW
 
 
 

--------------------------------------------------------------------------------

 
 
International, directly or indirectly, solicit any customer for the purpose of
providing products or services that compete with products and services provided
by the HSW International.  This restriction is limited to customers with whom
you had material contact during your employment for the purpose of performing
your job duties at the Company.  You also agree that, while you are employed by
HSW International and for twelve months thereafter, you will not, without the
prior written consent of HSW International, directly or indirectly, solicit any
business partner of HSW International for the purpose of enticing that business
partner to alter, limit or terminate its relationship with HSW
International.  This restriction is limited to business partners with whom you
had material contact during your employment for the purpose of performing your
job duties at the Company.


(e) Reasonable Restrictions.  You agree that the restrictions set forth above
are ancillary to an otherwise enforceable agreement, are supported by
independent valuable consideration, and that the limitations as to time,
geographical area, and scope of activity to be restrained by this Section 8 are
reasonable and acceptable, and do not impose any greater restraint than is
reasonably necessary to protect the goodwill and other business interests of HSW
International.  You agree that if, at some later date, a court of competent
jurisdiction determines that the non-competition and/or the non-solicitation
provisions set forth in this Section 8 do not meet the criteria set forth in
applicable law, this Section 8 may be reformed by the court and enforced to the
maximum extent permitted under applicable law.


(f) Breach.  If you are found to have violated any of the provisions of this
Section 8, you agree that the restrictive period of each covenant so violated
shall be extended by a period of time equal to the period of such violation by
him.  You understand that your obligations under this Section 8 shall survive
the termination of your employment with the Company and shall not be assignable
by you.


9. Non-Solicitation of Employees and Executives.


You acknowledge that, as part of your employment or association with HSW
International, you will become familiar with the salary, pay scale,
capabilities, experiences, skill and desires of the Company’s employees.  In
order to protect the confidentiality of such information, as well as HSW
International’s investment in and relationships with such employees, you agree
that, for a period of 12 months following the termination of your employment
with HSW International, whether such termination occurs at the insistence of you
or the Company, you shall not directly or indirectly recruit or solicit
employees of HSW International with whom you had contact for the purpose of
performing your job duties.  This restriction is limited to recruiting or
soliciting for the purpose of enticing the employee to end his or her
relationship with HSW International.  Your obligations under this Section 9
shall survive the termination of this Letter Agreement and your employment with
HSW International.


10. Remedies.


You hereby acknowledge and agree that in the event that you violate any of the
provisions set forth in Sections 6, 7, 8, or 9 of this Letter Agreement, HSW
International will suffer immediate and irreparable harm which cannot be
accurately calculated in monetary damages.  Consequently, you acknowledge and
agree that the Company shall – without limitation to or waiver of any other
relief available to the Company – be entitled
 
 
 

--------------------------------------------------------------------------------

 
 
to immediate injunctive relief, either by temporary or permanent injunction, to
prevent such a violation.


11. Notification of Prospective Employment.


Prior to accepting employment or an association with any third party which is
engaged in a business competitive to the business conducted by HSW International
or which, because of the nature of your proposed or potential position with the
third party, may require you to use or disclose the Company’s Proprietary
Information, you agree to notify such third party that you are bound by the
terms of this Letter Agreement.  You also agree that the Company may, at any
time while any of the non-disclosure or non-solicitation covenants contained in
this Letter Agreement are in force, provide notice of the existence of this
Letter Agreement to any third party with whom or which you propose to negotiate
or are negotiating concerning employment or an association or to accept
employment, or with whom or which you have accepted employment or an
association, without any liability to you for any such notice.


12. Inventions, Ideas/Patentable Inventions.


You agree to disclose, fully and promptly, and only to HSW International, all
ideas, methods, plans, improvements or patentable inventions of any kind which
are made or discovered, in whole or in part, by you during the performance of
your job duties; that result from any aid, support, or assistance by HSW
International; or that are created during your work time with HSW
International.  In connection with any invention, discovery, concept or idea
subject to the foregoing Sections, you will promptly execute a specific
assignment of any title, shop-right or license to the Company, and, if requested
to do so, will cooperate fully with the Company to secure a patent, shop-right,
or license therefor in the United States and/or foreign countries.  However,
nothing in this Letter Agreement shall require any assignment otherwise
prohibited by law.  You further agree that any and all work product created or
performed by you while you are working with or on behalf of the Company, is a
“work for hire” under the terms of the United States Copyright Act, and shall be
and remain the exclusive property of the Company.  You hereby assign any and all
rights, title, and ownership interests that you may now have or hereafter
acquire in or to such work product to HSW International.  In the event the
Company is unable for any reason, after reasonable effort, to secure your
signature on any document needed in connection with the actions specified in the
preceding paragraph, you hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as your agent and attorney in fact,
which appointment is coupled with an interest, to act for and in your behalf to
execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of the preceding paragraph with the same
legal force and effect as if executed by you.  You hereby waive and quitclaim to
the Company any and all claims, of any nature whatsoever, which you now or may
hereafter have for infringement of any invention, discovery, concept or idea
assigned hereunder to the Company.


 
 

--------------------------------------------------------------------------------

 

13. No Conflicting Obligations.


You hereby represent that, except as you have disclosed in writing to the
Company, you are not bound by the terms of any agreement with any other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of your employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party. You hereby further represent that, to the best of your
knowledge, your performance of all  the terms of this Letter Agreement and as an
employee of the Company does not and shall not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by you in
confidence or in trust prior to your employment with the Company, and you will
not knowingly disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any third
party.


14. Successors; Binding Agreement.


 This Letter Agreement shall be binding upon, and insure to the benefit of, HSW
International, you, and their respective successors, assigns, personal and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable.  Without limiting the generality of the foregoing, HSW
International may assign this Letter Agreement to any successor of HSW
International (or the same may remain with HSW International as a subsidiary of
a larger institution), without your consent, with such assignee being required
to perform the Company’s obligations hereunder.


15. Complete Agreement; Survival.


This Letter Agreement sets forth the entire agreement among HSW International
and you concerning the subject matter hereof, and supersedes all prior written
or oral understandings of the parties.  Sections 6, 7, 8, 9, 10 11 and 12 of
this Letter Agreement shall survive the termination of Employee’s employment
regardless of the party terminating the employment and regardless of the manner
of such termination.


16. Notice.


For purposes of this Letter Agreement, notices and all other communications
provided for shall be in writing and shall be deemed to have been duly given
when (i) delivered personally; (ii) sent by telecopy or similar electronic
device and confirmed; (iii) delivered by overnight express; or (iv) sent by
registered or certified mail, postage prepaid, addressed as follows:


If to you:
Eric Orme
 

 
 

--------------------------------------------------------------------------------

 
 
If to HSW International:


HSW International, Inc.
3350 Peachtree Road
One Capital City Plaza, Suite 1600
Atlanta, GA 30326
Attention: General Counsel


or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


17. Taxes.


The Company shall withhold such amounts from any compensation or other benefits
payable to you under this Letter Agreement on account of payroll and other taxes
as may be required by applicable law or regulation of any governmental
authority. You hereby acknowledge and agree that you are responsible for the
review with your own personal tax advisors the federal, state, local and foreign
(if applicable) tax consequences of any grant or transactions contemplated by
this Letter Agreement and you are relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to any such tax consequences.  You (and not the Company) shall be responsible
for your own tax liability that may arise as a result of any grants or
transactions contemplated by this Letter Agreement.


18. Miscellaneous.


No provision of this Letter Agreement may be modified, waived, or discharged
unless such waiver, modification, or discharge is agreed to in writing signed by
you and the Company.  No waiver by either party hereto of, or compliance with,
any condition or provision of this Letter Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Letter Agreement.




19. Governing Law.


This Letter Agreement is being made and is intended to be performed in the State
of Georgia, and shall be governed, construed, interpreted, and enforced in
accordance with the substantive laws of the State of Georgia.


20. Counterparts.


 
 

--------------------------------------------------------------------------------

 
 
This Letter Agreement may be executed in several counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same agreement.


21. Voluntary Agreement.


The parties acknowledge that each has had an opportunity to consult with an
attorney or other counselor concerning the meaning, import, and legal
significance of this Letter Agreement, and each has read this Letter Agreement,
as signified by their respective signatures hereto, and each is voluntarily
executing the same after, if sought, advice of counsel for the purposes and
consideration herein expressed.


[signatures follow on next page]
 


 


 

 
 

--------------------------------------------------------------------------------

 

To accept this offer, please sign and date this Letter Agreement in the space
provided below and return it to me no later than October 1, 2009.  A second copy
of the document has been provided for you to keep for your records.
 


 
Sincerely,
 


 
   /s/ HSW International, Inc.                        
    HSW International, Inc.
 


 
I accept this offer of employment with HSW International, Inc. and agree to the
terms and conditions outlined in this letter.
 


 


 
         /s/ Eric
Orme                                                                                                
 October 1, 2009                                           
 
         By:  Eric
Orme                                                                                               Date
 


 

